TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00071-CR


Robert James Cuzze, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-00-519, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due August 1, 2002.  On counsel's motion,
the time for filing was extended to September 16, 2002.  No brief has been filed on appellant's behalf
and no further extension of time for filing has been sought.
Appellant's counsel, Mr. James E. Anderson, is ordered to file a brief in appellant's
behalf no later than October 30, 2002.  No further extension of time for filing this brief will be
granted.
It is ordered October 1, 2002. 

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish